It has been held in a case decided at this term (State ex rel. George Meredith v. The Board of Trustees of the Salvation Army, et al., opinion filed June 26, 1931) that "the issuance of a writ of prohibition to stop further proceedings in an equity case is undoubtedly authorized where no special circumstances are alleged in the bill of complaint bringing the case under some recognized head of equity jurisdiction warranting the relief prayed for, even though there is not a complete absence of any jurisdiction over the class of suit involved."
The writ of prohibition applied for in this case is asked for only to the extent that the Circuit Court be prohibited from exercising any further jurisdiction in the pending equity suit in so far as the same relates to or affects the liquidation orwinding up of the affairs of the City Trust Company and Guardian Trust Company, and interferes with the possession, custody or control of the property or assets of these companies by the Comptroller.
The writ of prohibition is also prayed to prohibit *Page 137 
Henry H. Taylor, as Court Receiver, from having or exercising any further charge, custody, control or possession of the assets, effects, property, accounts, books of account, and other things, including all real and personal property, equitable interests, trust estates, trust properties, trust deposits, trust rights and trust effects, trust collateral and trust assets, and all other assets and rights of the City Trust Company and Guardian Trust Company, and to require the same to be turned over by said Court Receiver to the Comptroller of the State of Florida or his duly appointed liquidator.
Will Allen, the complainant in the Chancery suit, is sought to be prohibited only so far as he is concerned with the further prosecution of his suit to have a Chancery receiver of the Circuit Court supersede the statutory liquidator of the Comptroller.
A writ of prohibition may be so framed as to reach and cut off the exercise of jurisdiction which is wholly unlawful or which is merely excessive. Such writ may issue in cases where jurisdiction was originally properly exercised but which has since ceased to be within the power or jurisdiction of the Court to continue to exercise in the future.
The appointment of a statutory liquidator for the City Trust Company and for the Guardian Trust Company appears to have been lawfully made by the Comptroller. The Comptroller's appointment entitled the Comptroller to assume charge of and through his liquidator to administer the affairs of the trust companies involved pursuant to the statutory mode prescribed for so doing.
It was the duty of the Circuit Court and of the parties proceeding therein by a Chancery proceeding, as well as of the Receiver appointed by the Court to recognize the authority of the Comptroller to take charge of and administer the assets of these trust companies under the statute, after the Comptroller made it appear that he had exercised his prerogative. *Page 138 
When the fact that the Comptroller had exercised his power in the premises was duly called to the Circuit Court's attention, it was the duty of that Court to recognize the Comptroller's authority in the premises and to order its own Court receiver to deliver over the affairs, assets, books, papers and properties of these trust companies to the liquidator appointed by the Comptroller, to be by him held and administered by the Comptroller as provided by law. Port Newark National Bank vs. Waldron, 46 F.2d 296.
For the Circuit Court to so order would not abate the original Chancery suit filed in so far as it asserts rights and prays particular relief which the complainant has the right to ask for and obtain in his own right as a complainant in such a suit. It does not prevent the complainant from making the Comptroller, or his liquidator, a party thereto for the purpose of having any final decree which may be entered become a binding adjudication on all adverse interests or parties represented by the Comptroller or his liquidator under the law after he takes charge of such institutions, as in ordinary cases.
The amended answer tendered has been permitted to be filed, but its consideration leads to the same conclusion heretofore expressed in the opinion filed by a majority of this Court in this case.
In the case of Basford, et al. v. Farmers Bank  Trust Co. and Ernest Amos, as Comptroller, 94 Fla. 636, which was decided without written opinion, this Court in October, 1927, affirmed an order made by the Circuit Court of Palm Beach County which permitted the Comptroller to intervene in an equity case in which the Court had already appointed a Court Receiver after the bank had closed but before the Comptroller had acted.
In that case the order appointing the Court Receiver was promptly vacated by the Circuit Court upon the petition of the Comptroller, who in that case as here, asserted his authority to appoint his own liquidator for the *Page 139 
bank. Upon appeal this Court affirmed the aforesaid action of the Circuit Court, because it recognized that the Circuit Court was without authority in such case to make any other kind of order.
In the case here, the Circuit Court should have followed the same proceedings which we have heretofore approved, and upon its refusal to do so, a writ of prohibition absolute should be granted in the particulars prayed by the relators.
Such writ would not preclude further prosecution of the chancery suit in the court below insofar as it does not conflict with our holding here. All matters connected with the court receivership prior to the time the Comptroller asserted his right to intervene are matters properly a part of the chancery cause and should be presented to be heard and decided in that case in the court below in the first instance.
As to the proceedings subsequent, which were in excess of the Court's proper jurisdiction after the Comptroller had presented to the court sufficient evidence to show his authority to act, and his right to be allowed to take charge, both the complainant in the Circuit Court and the Receiver are without standing to claim the special relief prayed in this Court, which should be denied here.
An absolute writ of prohibition, limited as hereinbefore pointed out, should be issued.
WHITFIELD AND TERRELL, J.J., concur.